DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okeya et al. (U.S. Patent No. 6,180,545).
As for Claim  1, Okeya discloses a fastener stringer used for a slide fastener, comprising:
a pair of fastener tapes (1) including a stretchable yarn;
a pair of fastener element rows (rows of fastener elements E) mounted on opposite side edge portions of the pair of fastener tapes, respectively (see Col. 4 line 66-Col. 5 line 15); and
a reflective film (13) disposed on a front or back surface of one of the fastener tapes (see Col. 5 lines 15-51), wherein the reflective film has stretchability (see Col. 3 lines 12-16).
2. The fastener stringer according to claim 1, wherein the fastener tapes are woven from a non-stretchable warp yarn (see Col. 6 lines 61-66) and a stretchable weft yarn (see Abstract).
3. The fastener stringer according to claim 1, wherein the reflective film is a retroreflective film (see Col. 5 lines 15-51).
4. The fastener stringer according to claim 1, wherein the fastener element rows are disposed on the back surfaces of the fastener tapes (see Figs. 2-13), and
wherein the reflective film is disposed from one side edge portion to other side edge portion of the front surface of the one of the fastener tapes (see Col. 7 lines 5-12).
5. The fastener stringer according to claim 1, wherein the reflective film is disposed from an outer side edge portion of one of the fastener element rows to a side edge portion of the one of the fastener tapes (see Figs. 2-13).
6. The fastener stringer according to claim 1, wherein a pattern or a color is applied to the reflective film (see Col. 6 17-24).
10. The fastener stringer according to claim 1, wherein the reflective film is disposed on both the front and back surfaces of the one of the fastener tapes (see Figs. 2-13). 
11. The fastener stringer according to claim 1, wherein the reflective film (12/13) is subjected to waterproof treatment and/or water-repellent treatment (product by process, the claimed structure matter appears to be met (see Figs. 2-3), and therefore it has been held that if the product defined in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made from a different process.  See In re Thorpe, 77 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
12. A slide fastener comprising the fastener stringer according to claim 1 (see Abstract and Title).
Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/               Examiner, Art Unit 3677